Citation Nr: 0532343	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  96-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from October 1970 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in June 1997, on 
which occasion it was remanded for additional development.  
In particular, it is noted that the case was remanded because 
the veteran requested an additional hearing before a member 
of the Board, and later the record was unclear as to whether 
the veteran wished to withdraw his appeal entirely.  In a 
July 1997 statement, the veteran indicated that he did not 
wish to withdraw his claim regarding whether new and material 
evidence had been presented to reopen a claim for entitlement 
to service connection for a nervous disorder; and in February 
1998, the veteran was given the opportunity to testify at a 
personal hearing before a member of the Board.  

In a July 1998 decision, the Board found that new and 
material evidence had been presented to reopen the case.  The 
case was then remanded for additional development.  In a 
February 2000 decision, the case was again remanded for 
additional development.  Subsequently, the Board sought an 
opinion from an Independent Medical Expert (IME) in 
accordance with 38 U.S.C.A. § 7109 (West 2002).  That opinion 
was received in August 2005.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2005, the Board received an opinion from an IME.  
Subsequently, the Board contacted the veteran so as to 
determine whether he sought to waive agency of original 
jurisdiction (AOJ) review of this opinion and have the Board 
proceed with a decision in his case.  However, in a November 
2005 statement, the veteran indicated that he was not waiving 
AOJ review of the new IME opinion.  Accordingly, this case 
will need to be remanded for AOJ initial review.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2005).  
The veteran also submitted a private medical statement dated 
in October 2005.  

Accordingly, this case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder.  If the determination remains 
unfavorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

